                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                 :
UNITED STATES OF AMERICA
                                 :

      v.                         :     Criminal No. DKC 15-0427-2

                                 :
COLBERT JUAN JONES, JR.
                                 :

                   MEMORANDUM OPINION AND ORDER

      By a judgment entered May 2, 2016, Petitioner Colbert Juan

Jones, Jr. was convicted, upon his guilty plea, of conspiracy to

distribute and possess with intent to distribute 500 grams or more

of cocaine (count 1) and felon in possession of a firearm (count

2).   Consistent with the terms of his Fed. R. Civ. P. 11(c)(1)(C)

plea agreement, he was sentenced to concurrent terms of one hundred

and twenty (120) months incarceration followed by four years of

supervised release.   (ECF No. 162).    Mr. Jones noted an appeal on

May 16, 2016.   (ECF No. 127 at 5; ECF No. 164).    The United States

Court of Appeals for the Fourth Circuit affirmed this court’s

judgment on April 27, 2017 (ECF No. 212) and issued a mandate on

May 19, 2017 (ECF No. 213).

      Mr. Jones filed the instant motion on May 20, 2019, pursuant

to “Rule 3582(c)”1 requesting a reduction of his sentence so that

he realizes the sentence reduction benefit of the Residential Drug


  1   See 18 U.S.C. § 3582.
Abuse Program (“RDAP” or “the program”).       (ECF No. 224).   For

qualifying participants who complete RDAP, their sentence “may be

reduced by the Bureau of Prisons, but such reduction may not be

more than one year from the term the prisoner must otherwise

serve.”   18 U.S.C. § 3621(e)(2)(B).   Although a prisoner may still

participate in the program, he does not qualify for the sentencing

benefit if, among other restrictions, his offense of conviction

“involved the carrying, possession, or use of a firearm.”        28

C.F.R. § 550.55(b)(5)(ii).   Mr. Jones, who may be in the process

of completing RDAP (see ECF No. 224 at 5 (“. . . pending the

Petitioner’s graduation from the BOP’s RDAP program.”), appears to

recognize that he does not qualify for RDAP’s sentencing benefit

because of his firearm conviction, but nonetheless requests that

the court grant him an equivalent reduction to his sentence based

on reductions in his Sentencing Guidelines calculation to which he

believes he is entitled.

      Pursuant to 18 U.S.C. § 3582(c),2 a “court may not modify a

term of imprisonment once it has been imposed” unless (1) a motion

is filed by the Director of the Bureau of Prisons on certain

grounds; (2) the “sentencing range” for the crime of conviction




  2  Petitioner cites to United States v. Clay, 627 F.3d 959 (4th
Cir. 2010) in support of his argument.          However, Clay is
inapplicable here, among other reasons, because it was a challenge
on direct appeal rather brought pursuant to under the very limited
circumstances permitted by § 3582.
                                 2
“has subsequently been lowered”; or (3) modification is permitted

“by statute or by Rule 35 of the Federal Rules of Criminal

Procedure[.]”     As the Director of the Bureau of Prisons has not

petitioned the court for modification and the sentencing range

applicable   to   Defendant’s   crime    of    conviction   has   not    been

subsequently lowered, the only provision that could potentially

apply is Rule 35.    That rule permits a defendant to petition the

court,   within   fourteen   days   after     sentencing,   to   “correct   a

sentence that resulted from arithmetical, technical, or other

clear error.”     Fed.R.Crim.P. 35(a).         Here, Petitioner does not

allege any error in his sentence.           The other grounds for relief

under Rule 35 apply only where the government petitions the court

for a sentence reduction, which has not occurred here.                  Thus,

Petitioner is ineligible for relief under 18 U.S.C. §3582(c).3

      In sum, this court is without authority to grant the relief

requested by Defendant.


  3  In any event, Mr. Jones’ arguments are without merit. Under
the terms of his Rule 11(c)(1)(C) agreement, he specifically agreed
to a sentence of 120 months’ imprisonment. (ECF No. 127 at 5).
Moreover, even if Mr. Jones had not agreed to the specific term of
imprisonment, he also agreed that his base offense level for the
firearm offense was driven by Sentencing Guidelines § 2K2.1(a)(2);
the reduction to offense level six that Mr. Jones seeks under
§ 2K2.1(b)(2) for possessing the firearm for sporting purposes is
expressly inapplicable where the base offense level is determined
under § 2K2.1(a)(2) See U.S.S.G. § 2K2.1(b)(2)(“If the defendant,
other than a defendant subject to subsection (a)(1), (a)(2),
(a)(3), (a)(4), or (a)(5), possessed all ammunition and firearms
solely for lawful sporting purposes or collection…(emphasis
added)).
                                     3
      Accordingly, it is this 30th day of May, 2019, by the United

States District Court for the District of Maryland, ORDERED that:

      1.   Petitioner’s motion for a reduction of sentence pursuant

to Rule 3582(c) (ECF No. 224) BE, and the same hereby IS, DENIED;

and

      2.   The   clerk   is   directed   to   transmit   copies   of   this

Memorandum Opinion and Order to Petitioner and counsel for the

government.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    4
